Citation Nr: 0020298	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-33 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.  

2.  Entitlement to service connection for residuals of 
tenosynovitis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from November 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for residuals of frostbite of 
the feet and for a sprained ankle and a bilateral ankle 
condition.  The veteran filed timely appeals on the issues of 
frostbite injury to the feet and a right ankle disability.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current right ankle disability related to an episode of 
tenosynovitis of the right Achilles tendon in April 1944, 
during service.  

2.  There is medical evidence tending to show a nexus between 
the veteran's current foot/ankle complaints and claimed in-
service exposure to cold.  

3.  All available evidence necessary to fairly decide the 
claim of service connection for residuals of frostbite of the 
feet has been obtained.  

4.  The competent and most probative evidence does not show 
that the veteran has service related residuals of frostbite 
of the feet.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of tenosynovitis of the right ankle/Achilles tendon 
is not well grounded.  38 U.S.C.A. § 5107(a). 

2.  The claim of entitlement to service connection for 
residuals of frostbite of the feet is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

3.  The veteran does not have residuals of frostbite of the 
feet incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Service connection may be granted for arthritis if it is 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999). 

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b) (West 1991).

In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet.App. 
49, 55 (1990).



Factual Background

The veteran's service medical records indicate that in April 
1944, prior to being sent overseas, he was noted to have 
tenosynovitis of the right Achilles tendon, considered to be 
in line of duty.  He was treated with a heel pad and 
strapping of the ankle.  On the service separation 
examination the veteran indicated that he was not suffering 
from any wound, injury or disease, and his skin and feet were 
normal except for 2nd degree pes planus, asymptomatic.  There 
is no reference to frostbite/cold injury contained in the 
service medical records.  

In October 1978, the veteran filed an initial claim for 
service connection claiming inflammation of his legs which, 
he indicated, began in Maryland in 1944.  He reported having 
received no private treatment.  The RO advised the veteran of 
the need to submit evidence but he did not respond.  In a 
claim filed in 1994, he claimed service connection for an 
ankle sprain which reportedly occurred in April 1943 during 
training at Fort Meade, Maryland.  

The veteran's report of separation in November 1945 indicates 
that his military occupational specialty was Howitzer 155-mm 
crewman, rifleman, and light truck driver.  He served in the 
European Theater of Operations (E.T.O.) from May 1944 to July 
1945.  His battles and campaigns were listed as Normandy, 
Northern France, Rhineland and Central Europe and he received 
a European African Middle Eastern Theater ribbon, a good 
conduct ribbon and a World War II Victory Medal for his 
service.  The report states that there were no wounds 
received in action.  His separation qualification record 
lists his military occupational specialty as connoneer in the 
E.T.O. with a 155-mm gun crew and his duties included using 
fixed and semi-fixed ammunition, moving, placing, firing and 
withdrawing the piece in combat operations.  

The veteran has contended that his current bilateral swollen 
ankle condition is due to his feet freezing from exposure to 
cold weather in 1944 during the "Battle of the Bulge" and 
that his current right ankle condition is a residual of 
tenosynovitis diagnosed in service.  

Private medical records dated from early 1993 to late 1994 
contain no complaints or abnormal findings regarding the 
ankles or feet.  A history of degenerative arthritis was 
noted.  During that period the extremities were noted to be 
normal, with normal pedal pulses.  The veteran's complaints 
included musculoskeletal pain but not in regard to the feet 
or ankles.   

In his initial claim for VA disability benefits filed in 1994 
the veteran mentioned a left ankle sprain that had occurred 
at Fort Meade, Maryland, in April 1943.  He did not list any 
civilian treatment. 

When VA examined the veteran in January 1995 he was noted to 
have sprained his ankle in 1943, with the veteran stating 
that he could recall no trauma and that the left ankle 
suddenly swelled one day.  He recalled being kept from 
extended walking for four or five days and then returned to 
his regular duties.  He stated that the ankle bothered him 
once in a while and that it did not hurt "that much."  The 
examiner noted that the veteran apparently suffered a 
different condition where his ankles swell when standing on 
his feet too long and that he had retired because his legs 
bothered him after long days.  The veteran related that his 
legs would turn purple if he wore tight socks and that the 
skin would become scaly.  The veteran reported feeling no 
physical limitations because of his left ankle.  There was 
one plus pitting edema of the lower legs and deep tendon 
reflexes were 1+ in the knees and trace in the ankles.  The 
color was good and the dorsalis pedis pulse was two plus 
bilaterally.  The feet were warm to touch and the skin did 
not appear to be excessively dry.  There was questionable 
tenderness to the lateral malleolus on the left.  The 
diagnosis was history of sudden swelling of the left ankle, 
resolved, with residuals of discomfort and degenerative 
changes on X-ray.  The X-ray report indicates that films of 
the left ankle showed small inferior and superior calcaneal 
osteophytes.  

In June 1996 the veteran submitted a statement asking for 
service connection for a sprained left ankle for which he was 
being treated by Dr. C.R.H.  He also submitted a note from 
Dr. C. R. H., dated in May 1996, stating that examination and 
X-ray examination of the ankles showed degenerative changes 
of the joint, which was symptomatic, and that the possibility 
of the condition starting many years ago was real.  

In a January 1997 statement the veteran submitted a May 1996 
private X-ray report reflecting that films of the knees and 
ankles showed a small sclerotic lesion in the metaphysis of 
the right tibia, most likely representing a small bone 
island.  There was a moderate size calcaneal spur at the 
plantar aspect of the calcaneus on the right.  The left ankle 
was normal. 

In rating a decision dated in March 1997, the RO denied the 
veteran's application to reopen a claim for a disability of 
the ankles.  The Board remanded the case in January 1999 to 
clarify the veteran's claims and to obtain records.  

Accompanying a statement in support of his claim dated in 
June 1997, in which the veteran claimed service connection 
for a bilateral ankle condition secondary to tenosynovitis 
coupled with frostbite that caused circulatory conditions, 
were letters from Dr. C. R. H.  In a letter dated in May 
1997, Dr. C. R. H. reported that he first treated the veteran 
in October 1995 for sinus problems and that he next treated 
him for leg pain in May 1996, at which time he noted fluid in 
the right knee and swelling in both ankles.  Dr. C. R. H. 
stated, "It is interesting that my note makes mention of his 
reference to his ankles always bothering and being a little 
swollen since he froze his foot in the Battle of the Bulge!"  
Dr. C.R.H. also stated that the veteran "developed swelling 
of his ankles following frostbite while in World War II and 
has had sensitivity to barometric and humidity changes ever 
since."  The veteran was noted to have no other arthritic or 
circulatory complaints.  Dr. C. R. H. concluded by stating 
that he had practiced most of his years in an area where cold 
injuries were not uncommon and that he felt the veteran's 
ankle symptoms and findings were consistent with and typical 
of his history of thermal injury.  In a follow-up letter, 
dated in June 1997, Dr. C. R. H. stated that "it seems very 
logical from a pathologic process that circulation 
embarrassment caused by hypothermic insult (frostbite) would 
aggravate tenosynovitis for which [the veteran] was diagnosed 
in the military setting."  

In his substantive appeal of December 1997, the veteran asked 
only that he be granted a compensable rating for his "right 
ankle condition," stating that it caused pain on motion and 
tenderness.   

The veteran testified at an RO hearing in March 1999, 
indicating that prior to seeing Dr. C.R.H. about his feet he 
had not sought medical attention for foot problems.  He 
testified that he was exposed to cold weather while stationed 
in Europe and that he spent many hours in a cold truck.  He 
also mentioned having been at Omaha Beach and the Battle of 
the Bulge.  The veteran indicated that his feet would turn 
purple and that this got worse in cold weather.  In regard to 
his treatment by Dr. C.R.H., the veteran testified that he 
had suggested to Dr. C.R.H. that maybe his feet had been 
frozen in the Battle of the Bulge and that the doctor replied 
that it could have happened there.  In regard to an in-
service ankle injury the veteran testified that the ankle had 
become swollen and he was treated for this at Fort Mead, 
Maryland, prior to going overseas, and that this was what he 
had previously claimed as a sprain.  The veteran indicated 
that he had been in Belgium during the Battle of the Bulge, 
and that his job was to drive trucks back and forth between 
the front and the supply depots.  He recalled having crossed 
a river in his truck but on his return the bridge had been 
destroyed so he had to wait in his truck for a few days.  He 
indicated that he did not recall an incident when his feet 
were frozen and he had to seek medical treatment and he did 
not recall problems with his feet from the cold in service; 
rather, he first recalled symptoms in the late 60s, when his 
feet started hurting and swelling.  Transcript.  

In March 1999 the RO wrote to Dr. C.R.H., asking for copies 
of the veteran's complete clinical records and the "note" 
referencing frozen feet and the Battle of the Bulge.  In 
response, the doctor submitted a copy of a document 
containing a faint handwritten question, "Can the current 
ankle problem be dissociated from the injury in service?"  
The same document contains a photocopy of the veteran's 
service medical record referencing tenosynovitis of the right 
ankle and undated notations by Dr. C.R.H. indicating that the 
veteran gave a history of severe frostbite in the Battle of 
the Bulge and that after effects of thermal injury such as 
that cause vascular changes, neuropathy (especially 
autonomic), and in some cases bone changes similar to Charcot 
joint that show up symptom-wise years later.  Dr. C.R.H. also 
noted that he had known three other World War II veterans 
with similar findings and that having practiced in South 
Dakota for years he had had occasion to see thermal injuries 
in unprepared people stranded in snowstorms.  

The veteran has submitted a copy of an article titled "The 
Long Term Effects of Non-Tissue Loss Frostbite" published in 
the Ex-POW Bulletin, September 1997.  The article reports the 
results of a case-control study of former World War II 
prisoners of war who had been interned in Germany during the 
winter of 1944-45.  Subjective sequelae were noted to be 
sensations of pain, cold, numbness, excessive sweating, 
tingling and burning pain.  Objective findings noted in 
significant and near significant numbers were 
diminished/absent pulses, onychomycosis, decreased reflexes, 
decreased strength, and/or coolness to palpation.  


Analysis

Initially, it must be determined whether the veteran's claims 
are well grounded.  Assuming the credibility of the evidence 
of in-service cold injury and in view of the May 1997 
statement from Dr. C.R.H. that he believed the veteran's 
ankle symptoms and findings were consistent and typical of 
his history of thermal injury, the claim for service 
connection for residual of frostbite of the feet is deemed 
well grounded.  Additionally, the Board finds that the 
evidence regarding this issue has been developed to the 
extent possible, thereby satisfying VA's duty to assist.  
38 U.S.C.A. § 5107(a).  Accordingly, the Board will discuss 
the merits of the claim for service connection based on all 
relevant evidence, with consideration of the weight to be 
assigned to items of evidence and the credibility of the 
witnesses.

As will be explained in detail below, the Board finds that 
the claim for service connection for synovitis of the right 
ankle is not well grounded.  

Tenosynovitis of the Right Ankle 

In regard to tenosynovitis of the right ankle, the service 
medical records reflect that the veteran was noted to have 
right Achilles tenosynovitis in April 1944, before he went 
overseas.  However, the separation examination report does 
not reflect that he had residuals of the previous 
tenosynovitis and noted only flat feet, which have not been 
subsequently demonstrated and are not at issue.  Although in 
1994 the veteran claimed to have sprained his ankle in April 
1943 during training, he did not enter service until November 
1943, so any April 1943 injury would have been prior to 
service.  

Private post-service medical records covering almost a two 
year period from early 1993 to late 1994 reflect no 
complaints of any foot or ankle problems although the veteran 
did report shoulder, hip and back symptoms on various 
occasions.  Additionally, no abnormalities of the feet or 
ankles were noted in those records; rather, the lower 
extremities were described as normal.  Thus, these records 
show no right Achilles tenosynovitis or related ankle 
disability.

When the veteran underwent a VA examination in 1995, he 
remembered that his left ankle had become swollen in 1943 and 
stated that it still bothered him occasionally.  The examiner 
diagnosed history of sudden swelling of the left ankle with 
residuals of discomfort and degenerative changes by X-ray.  
However, as previously noted, the documented in-service 
injury was to the right ankle and any left ankle problems 
that may have developed in 1943 prior to mid-November would 
have been before active service.  Moreover, this claim is for 
the right ankle and the examination report does not establish 
the presence of a right Achilles tenosynovitis or other right 
ankle disability related to the in-service episode of right 
Achilles tenosynovitis.  

In a May 1996 statement, Dr. C.R.H. reported that the veteran 
had symptomatic degenerative changes of the ankles shown on 
examination and by X-ray and that there was a real 
possibility of that condition having started "many years 
ago." The actual X-ray report notes a right calcaneal spur.  
However, inasmuch as the veteran had been separated from 
service for about 50 years as of 1996, Dr. C.R.H.'s statement 
does not provide a sufficient link between any current 
degenerative changes and service.  

In his May 1997 statement, Dr. C.R.H. noted that the veteran 
had had some swelling in both ankles when he saw him in May 
1996; however, Dr. C.R.H. attributed the veteran's ankle 
problems to thermal injury, not to the episode of 
tenosynovitis of the right Achilles tendon during service.  
Inasmuch as the matter of service connection for residuals of 
frostbite is a separate issue, to be discussed below, let it 
suffice to say that the May 1997 statement does not support 
the claim for service connection for residuals of 
tenosynovitis.  In a June 1997 statement Dr. C.R.H. stated 
that circulation embarrassment caused by frostbite would 
aggravate tenosyovitis with which the veteran was diagnosed 
in service.  The question, of course, is not one of 
"aggravation."  Rather, the question is whether the veteran 
currently has disability of the right ankle/Achilles tendon 
related to the tenosynovitis noted in service.  Dr. C.R.H.'s 
statement does not provide an affirmative answer.  

In response to a request for a copy of his actual treatment 
records Dr. C.R.H. submitted a document containing a 
photocopy of the service medical record of tenosynovitis and 
some comments by the doctor regarding cold/thermal injury.  
That document contains no current diagnoses or any opinion 
that the veteran currently has a right ankle disability that 
is related to the tenosynovitis noted in service.  Thus, it 
does not serve to well grounded the claim.  

As there is no medical evidence showing that the veteran has 
a current right ankle disability that is related to the 
incident of right Achilles tenosynovitis noted in April 1944 
during service, the claim for service connection for such a 
disability is not well grounded and must be denied.  The 
veteran has been advised of the type of evidence that is 
needed in this case.  He has not identified any available 
evidence which, if obtained, would well ground the claim. 

Residuals of Frostbite of the Feet

In regard to the issue of service connection for residuals of 
frostbite of the feet, the Board has already found that this 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The service medical records reflect only that the 
veteran was noted to have right Achilles tenosynovitis in 
April 1944, before he went 




overseas, and that he had pes planus on the separation 
examination.  Pes planus has not been subsequently shown and 
is not at issue in this case.  The veteran's separation 
examination did not reveal residuals of any cold injury and 
there is no reference in the file to cold injury until the 
1990s.  In fact, when the veteran filed a claim in 1994, he 
claimed to have sprained his ankle in April 1943 (which would 
have been prior to service) and made no mention of any 
frostbite to the feet.  

Private post-service medical records covering almost a two 
year period from early 1993 to late 1994 reflect no 
complaints of any foot or ankle problems and no history of 
frostbite, although the veteran was seen on numerous 
occasions for a variety of complaints.  No abnormalities of 
the feet or ankles were noted in those records; to the 
contrary, the lower extremities were described as normal, 
with no edema and normal pedal pulses.  Thus, these records 
weigh against the veteran's claim since they cover a two year 
period, contain numerous entries, and do not reflect any 
relevant history, subjective complaints or objective 
abnormalities.    

It is further noted that when the veteran underwent a VA 
examination in 1995, he said nothing of any cold injury to 
the feet during service and could recall only that his left 
ankle had become swollen in 1943 and still bothered him 
occasionally.  Although the examination revealed 1+ pitting 
edema of the legs, the color was good, pulses were present 
and bilaterally equal, the feet were warm and the skin was 
not excessively dry.  The examiner did not attribute any 
complaints or findings to cold injury and he diagnosed only 
history of sudden swelling of the left ankle with residuals 
of discomfort and degenerative changes by X-ray.  Thus, this 
evidence weighs against the claim of service connection for 
residuals of cold injury.  

Although Dr. C.R.H. has submitted evidence sufficient to well 
ground the claim, his May 1996 statement, noting that the 
veteran had symptomatic degenerative changes of the ankles 
and that there was a real possibility of that condition 
having started "many years ago," does not even mention in-
service cold injury or attribute the noted degenerative 
changes to any such injury or otherwise relate them to 
service.   Moreover, the actual X-ray report notes only a 
right calcaneal spur and a normal left ankle.  

When Dr. C.R.H. wrote a year later, he referred to a "note" 
which purportedly indicated that the veteran always had been 
bothered by his ankles and that they had been a little 
swollen since he froze his "foot" in the Battle of the 
Bulge.  Dr. C.R.H. also expressed his feeling that the 
veteran's symptoms and findings were consistent with and 
typical of his history of thermal injury.  This is the first 
reference to cold injury in the record.  However, when the 
RO, pursuant to a remand by the Board, asked Dr. C.R.H. to 
provide a copy of the veteran's complete clinical records and 
the "note" he had referred to, he submitted a only a 
photocopy of a hybrid document containing a faint, 
handwritten question as to whether the "ankle problems" 
could be dissociated from the "injury" in service, the 
April 1944 service medical record showing tenosynovitis of 
the right Achilles tendon, and two undated comments by Dr. 
C.R.H.  Neither of the comments reflects any findings 
pertaining to the veteran or a current diagnosis.  Rather, 
the first notes that the veteran gave a history of frostbite 
in the Battle of the Bulge and that such a thermal injury 
causes vascular, changes, neuropathy and in some cases bone 
changes.  However, Dr. C.R.H. did not report that the veteran 
has vascular changes, neuropathy or bone changes consistent 
with cold injury nor did he report any other finding 
attributable to cold injury.  The second note, which is 
characterized as an "incidental note," indicates that Dr. 
C.R.H. had known three other World War II veterans with 
"similar findings" and that, having practiced in South 
Dakota for years, he had seen thermal injuries in people 
stranded in snow storms.  Once again, however, there is no 
statement as to what the veteran's findings were or even a 
description of the "similar findings."  Additionally, the 
document submitted certainly does not appear to be a clinical 
record in the usual sense and reports no findings whatsoever 
and no real diagnosis.  Since Dr. C.R.H. had been 
specifically asked by the RO for a copy of his "complete 
clinical records" pertaining to the veteran, the Board finds 
no need to remand the case to request the records again.  A 
physician should understand the meaning of "complete 
clinical records," so it is presumed that Dr. C.R.H. either 
provided all that he had or for some unexplained reason chose 
not to do so.  


At his hearing the veteran gave some inconsistent testimony.  
He stated that he always had pain and color changes involving 
the feet or legs, and that they were worse in cold weather.  
However, he also testified that he first recalled symptoms in 
the late 60s, when his feet started hurting and swelling.  In 
any event, there is no medical evidence of color 
abnormalities.  In fact, color was noted to be "good" on 
the VA examination.  Additionally, at his hearing, the 
veteran denied being aware of actual frostbite of his feet in 
service or of any cold-related foot problems, and the 
veteran's testimony suggests that "thermal injury" 
apparently was just hypothesized by Dr. C.R.H. as a possible 
cause of the veteran's complaints.  The material from the Ex-
POW Bulletin regarding the long-term effects of non-tissue 
loss frostbite provides little, if any, support to the claim.  
It notes that subjective sequelae of frostbite, as found in a 
study, were complaints of pain, numbness, excessive sweating 
and burning, most of which the veteran has not reported.  
Also, it was noted that diminished/absent pulses, 
onychomycosis, coolness to palpation, decreased reflexes and 
decreased strength were found in a significant or near 
significant number of the cases.  While the veteran's ankle 
reflexes were "trace" on the January 1995 VA examination, 
no medical professional has stated that that finding is a 
residual of cold injury or is otherwise pathologic, and there 
is no evidence of the other findings from the study.  
Additionally, although some edema was noted on the VA 
examination, swelling or edema was not among the objective 
findings noted in the study.  Accordingly, for the most part, 
the results of the study go against the veteran's claim in 
that the evidence shows he has not experienced most of the 
objective and subject sequelae of frostbite. 

Thus, the Board finds that a preponderance of the competent 
and probative evidence is against the claim of service 
connection for residuals of frostbite of the feet.  Dr. 
C.R.H.'s statements, to the extent that they mention thermal 
injury, report no diagnosis of any current cold-related 
disability and do not articulate the veteran's complaints 
other than pain and some swelling of the ankles or any 
abnormal clinical findings.  Although the veteran reportedly 
had had swelling since he froze his "foot" in service, that 
history is unsupported by the outpatient treatment records 
that mention no foot or ankle pain or swelling over almost a 
two year period.  In fact those records, to the extent they 
refer it the lower extremities, note that they were normal.  
In conflict with any purported history of swelling since 
service is the veteran's testimony at his hearing that he 
began to experience swelling in the late 60s, long after 
service.  Thus, while he may simply have a poor memory, the 
veteran's account of his own symptoms has been inconsistent 
and can not be relied upon.  Additionally, as previously 
noted, Dr. C.R.H. did not provide a copy of the veteran's 
actual clinical records when asked to do so, and while his 
statements are adequate to well ground the claim, they do not 
bring the favorable evidence into equipoise with that against 
the claim.  As the negative evidence preponderates, the claim 
for service connection is denied. 

Other Considerations

It is unclear whether the veteran actually participated in 
the Battle of the Bulge and his participation could not be 
verified by the RO.  Additionally, it is not entirely clear 
whether he actually was engaged in combat with the enemy, 
particularly at the time of the claimed cold injury.  
However, assuming that he was and affording him consideration 
under the provisions of 38 U.S.C.A. § 1154 (b), there would 
be no change to the conclusions reached in this case.  In 
regard to the tenosynovitis claim, it is clear that the 
episode of tenosynovitis occurred before the veteran was 
stationed in Europe.  Even assuming that any combat related 
cold injury could permanently worsen tenosynovitis, as 
claimed by Dr. C.R.H., there still is no medical evidence 
showing that the veteran now has a disability of the right 
ankle/Achilles tendon related to the tenosynovitis in 
service.  In regard to frostbite, the provisions of 
38 U.S.C.A. § 1154(b) would not eliminate the need for 
competent evidence of a current disability related to in 
service cold injury and it would not preclude a denial of the 
claim when a preponderance of the evidence is against the 
claim.  


ORDER

Being not well grounded, the claim of entitlement to service 
connection for residuals of tenosynovitis of the right ankle 
is denied. 

The claim of entitlement to service connection for residuals 
of frostbite of the feet is well grounded.  To this extent 
only, the appeal is granted.

Entitlement to service connection for residuals of frostbite 
of the feet is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



